Citation Nr: 1701656	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1973 to August 1980; he also has service in a reserve component.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously remanded by another Veterans Law Judge (VLJ), but it is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran has had several years of reserve service, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in addition to the active duty service period noted above.  This is significant because there is evidence which specifically indicates that his right knee disability is likely related to 2001 injuries during reserve service, and while the prior remand did note that a documented 2001 knee injury did "not appear to be in conjunction with a period of ACDUTRA or INACDUTRA" and such finding seems consistent with the personnel records in the Veteran's file, it should nonetheless be definitively confirmed before being rendered into an affirmative conclusion.  Moreover, he has suggested during the pendency of this appeal that his right knee, left ankle, and left hip disabilities may be due to general wear and tear during active service (which the Board takes to mean any service qualifying for VA benefits in the interest of affording him a sympathetic and broad review), and there are also various knee, foot, ankle, and leg complaints noted during reserve service (and particularly in 1996) that have not been considered in any etiological opinion of record.  These are all significant insofar as the nature of his service during the precise times that such complaints were noted is crucial in determining whether they are relevant, and therefore must be specifically considered by a medical professional, in answering the question regarding cumulative or aggregate wear and tear during qualifying periods of service.  Consequently, verification of his precise periods of ACDUTRA, INACDUTRA, and active duty service is needed.

Moreover, the Board notes that the Veteran has identified pertinent private treatment records that he could not locate from Drs. Qwillen Hughes, John Goff, and Richard Marron.  The mere fact that the Veteran was not personally able to locate such records does not indicate that they are unavailable, and as he has identified them as pertinent, the duty to assist requires VA to, at the very least, attempt to solicit the identifying information and authorizations needed to request such records and carry out such a request if possible.  As no such attempts have been made, and the matter requires further remand for other reasons, VA should attempt to secure such records.

Finally, the Board finds that additional medical clarification is needed.  First, as noted above, no medical opinion in the record has sufficiently addressed whether the Veteran's right knee, left hip, and left ankle disabilities could perhaps be related to the aggregate effect of wear and tear during the course of all periods of active service, ACDUTRA, and INACDUTRA in the Veteran's career.  Specifically, while the September 2014 VA examiner opines that the Veteran's current right knee disability is related to a 2001 injury, there is no indication as to whether the aggregate effect of consistent wear and tear during several decades worth of interspersed qualifying service periods could have contributed to his knee injuries in 2001.  Furthermore, if it is found that any recurring complaints of knee, hip or leg, and ankle pain (such as in the 1990s) also occurred during qualifying periods of service, they would warrant specific consideration insofar as the aggregate effect of wear and tear is concerned.  Finally, the Board notes that the September 2014 examiner considered only whether the Veteran's left ankle disability was caused by his right knee disability, despite being specifically asked to address both causation and aggravation.  She also notes that left ankle and left foot complaints were noted prior to a 2001 right knee injury which she felt was responsible for his current right knee disability, and therefore concluded that they could not have been caused by the right knee disability.  However, this opinion seems to assume, without explanation, that prior left ankle complaints (which the examiner, herself, acknowledges do not appear to have resulted in fracture or other sequelae) were the genesis for his current left ankle disability, as opposed to isolated or transient complaints.  This also casts doubt on whether the diagnosis provided (left ankle strain) was truly a statement of current disability, or a remote diagnosis.  As such, that opinion is inadequate and requires clarification.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide identifying information and authorizations needed to request and secure any pertinent and outstanding records of private treatment, to specifically include any from the doctors he identified in his January 2011 notice of disagreement (Drs. Hughes, Goff, and Marron).  If any records sought are unavailable, the Veteran must be informed of such fact, and the scope of the search and reason for unavailability must be documented in the record.

2. Then, conduct exhaustive development to identify and verify the Veteran's duty status throughout his entire military career, documenting in a memorandum all periods of qualifying service for VA purposes (i.e., ACDUTRA, INACDUTRA, and active service).  Such development should include securing any personnel records or reserve service treatment records (STRs) that remain outstanding.  The AOJ should specifically ascertain the Veteran's duty status during any notations of knee, hip, leg, or ankle complaints in the record, to include between April and September of 1996, the March and August 2001 right knee injuries, and the October 2001 arthroscopy.  

3. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his left hip, right knee, and left ankle disabilities.  If an orthopedist is not available, the file should be forwarded to another appropriate physician or examiner.  Based on examination of the Veteran, a review of the entire record, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a. Please identify any current left ankle disability found on examination or documented in the record.  Specifically, does the Veteran now have a diagnosable left ankle disability (as opposed to a remote history of left ankle strains or sprains)?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current right knee, left hip, and left ankle disabilities (if diagnosed) are the result of the aggregate effect of wear and tear during all his periods of active duty, ACDUTRA, and INACDUTRA?  The examiner should specifically consider and discuss all relevant complaints and notations that fall within a verified period of qualifying service.

In answering that question, the examiner should specifically opine whether it is at least as likely as not (a 50 percent or better probability) that the aggregate effect of wear and tear throughout all periods of active duty, ACDUTRA, and INACDUTRA contributed to his March 2001 right knee injury and re-injury in August 2001.

c. For each current left ankle disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is caused by the Veteran's right knee disability, to include as a result of abnormal weight-bearing or gait?

d. For each current left ankle disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is or was aggravated by (i.e., permanently worsened beyond the natural progression of the disability) the Veteran's right knee disability, to include as a result of abnormal weight-bearing or gait?

The examiner must include a complete rationale for all opinions provided, with citation to supporting factual evidence and medical literature as appropriate.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

